

	

		III

		109th CONGRESS

		2d Session

		S. RES. 366

		IN THE SENATE OF THE UNITED STATES

		

			February 2, 2006

			Mr. Inhofe (for himself,

			 Mr. Coleman, Mr. Santorum, Mr.

			 DeMint, Mrs. Hutchison,

			 Mr. DeWine, Mr.

			 Martinez, Mr. Bond,

			 Mr. Chambliss, Mr. Kyl, Mr.

			 Specter, Mr. Smith,

			 Mr. Roberts, Mr. Allard, Mr.

			 Burns, Mr. Bunning,

			 Mr. Ensign, Mr.

			 McCain, Mr. Sessions,

			 Mr. Hatch, Mr.

			 Enzi, Mr. Bennett,

			 Mr. Grassley, Mr. Craig, Mr.

			 McConnell, Mr. Coburn,

			 Mr. Frist, Mr.

			 Brownback, Mr. Vitter,

			 Mr. Nelson of Florida,

			 Ms. Mikulski, Mr. Akaka, Mr.

			 Pryor, Mr. Carper,

			 Mrs. Lincoln, Mr. Dayton, Mr.

			 Jeffords, Ms. Landrieu,

			 Mr. Rockefeller,

			 Mr. Salazar, Mr. Nelson of Nebraska, Mr. Feingold, Mr.

			 Kennedy, and Mr. Lautenberg)

			 submitted the following resolution; which was considered and agreed

			 to

		

		RESOLUTION

		Affirming the importance of increased

		  international action and a national week of prayer for the Ugandan victims of

		  Joseph Kony's Lord's Resistance Army, and expressing the sense of the Senate

		  that Sudan, Uganda, and the international community bring justice and

		  humanitarian assistance to Northern Uganda and that February 2 through 9, 2006,

		  should be designated as a national week of prayer and reflection for the people

		  of Uganda. 

	

	

		Whereas Joseph Kony has led the Lord's Resistance Army

			 (LRA) since 1987, terrorizing the region of Northern Uganda;

		Whereas up to 200,000 people have been killed in violent

			 conflict and from disease and malnutrition;

		Whereas 80 to 90 percent of Kony's fighters are enslaved

			 children—brutalized and brainwashed to kill;

		Whereas sources estimate that between 20,000 and 50,000

			 children have been abducted by the LRA since 1987;

		Whereas these children are sexually abused, raped, beaten,

			 taunted and traumatized by older soldiers in the LRA;

		Whereas these children are maliciously coerced to

			 mutilate, rape, and murder others, even their own family members and

			 friends;

		Whereas LRA leaders often force the friends and siblings

			 of unsuccessful escapees to carry out vicious punishments to further the LRA's

			 culture of fear, intimidation and guilt;

		Whereas even those children who do manage to escape are

			 unspeakably traumatized, often infected with sexually transmitted diseases, and

			 stigmatized by society;

		Whereas approximately 40,000 children in rural Uganda trek

			 miles into towns each night to sleep under the protection of soldiers and

			 attempt to avoid capture;

		Whereas more than 1.6 million people have been forced to

			 flee their homes;

		Whereas the conflict has slowed Uganda's development

			 efforts, costing the country at least $1.33 billion, or 3 percent of its GDP;

			 and

		Whereas, starting in October 2005, the Sudan government

			 gave Joseph Kony a three month grace period to surrender: Now, therefore, be

			 it

		

	

		That it is the sense of the

			 Senate—

			(1)that the

			 government of Sudan continue to prosecute LRA terrorists within its borders and

			 aid Uganda in ending the conflict;

			(2)that Uganda use

			 every available resource to end the atrocities of the LRA and bring its members

			 to justice;

			(3)that the United

			 States and international community recognize the atrocities occurring daily in

			 Uganda and provide necessary humanitarian assistance; and

			(4)that the week of

			 February 2 through 9, 2006, should be designated as a National Week of Prayer

			 and Reflection for the people of Northern Uganda.

			

